CCA 20130142. On consideration of the petition for grant of review of the decision of the United States Army Court of Criminal Appeals, it is ordered that said petition is hereby granted, and the decision of the United States Army Court of Criminal Appeals is affirmed.*

 It is directed that the promulgating order be corrected regarding the plea and finding of Specification 3 of Charge IV by replacing the phrase "Not guilty, but Guilty of a violation of Article 134” with the phrase "Not guilty, but Guilty of knowing receipt of stolen property, in violation of Article 134.”